DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debs (US 4742860).
Regarding claim 1, Debs teaches (figs. 1-4) a headrail (10) of an opening covering for a building opening, comprising: a frame (12 and 14), which is defined to have a longitudinal axis (from left to right in fig. 1), wherein a first sub-frame (12) and a second sub-frame (14) are formed in a direction along the longitudinal axis (fig. 1), the first sub-frame (12) comprises a first top board (annotated fig. 3 below) and a first bottom board (annotated fig. 3 below), the second sub-frame (14) comprises a second top board (annotated fig. 3 below) and a second bottom board (annotated fig. 3 below), and the first bottom board and the second bottom board are both flat (fig. 3); a fixing member (32), and a connecting member (the whole bracket 44), wherein, when the fixing member (32) and the connecting member 

    PNG
    media_image1.png
    318
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    118
    622
    media_image2.png
    Greyscale

Regarding claim 2, Debs teaches (figs. 1-4) that the fixing member (32) comprises a first fixing portion (the left half that is on the first sub-frame) and a second fixing portion (the right half on the second sub-frame); when the fixing member (32) bridges the first sub-frame (12) and the second sub-
Regarding claim 3, Debs teaches (figs. 1-4) that the first fixing portion (the left half of 32) is provided at the first top board (fig. 3), and the second fixing portion (the right half of 32) is provided at the second top board (fig. 3).
Regarding claim 5, Debs teaches (figs. 1-4) that the frame (12 and 14) has a hook portion (see annotated fig. 2 below) formed on a top surface thereof, and the fixing member (32) has a restriction portion (see annotated fig. 2 below) on a bottom surface thereof; when the fixing member (32) bridges the first sub-frame (12) and the second sub-frame (14) to make the first sub-frame and the second sub-frame aligned with and connected to each other (as shown in fig. 1), the restriction portion fits into the hook portion (annotated fig. 2).

    PNG
    media_image3.png
    594
    750
    media_image3.png
    Greyscale


Regarding claim 15, Debs teaches (figs. 1-4) an opening covering (18) for a building opening comprising: a headrail (10) comprising: a frame (12 and 14), which is defined to have a longitudinal axis (from left to right in fig. 1), wherein a first sub-frame (12) and a second sub-frame (14) are formed in a direction along the longitudinal axis (fig. 1), the first sub-frame (12) comprises a first top board (annotated fig. 3) and a first bottom board (annotated fig. 3), the second sub-frame (14) comprises a second top board (annotated fig. 3) and a second bottom board (annotated fig. 3 below), and the first bottom board and the second bottom board are both flat (fig. 3); a fixing member (32), and a connecting member (the whole bracket 44), wherein, when the fixing member (32) and the connecting member (the whole bracket 44) are provided at the frame (fig. 3) and bridge the first sub-frame (12) and the second sub-frame (14), the fixing member (32) is fixedly provided at the first top board (annotated fig. 3) of the first sub-frame (12) and the second top board (annotated fig. 3) of the second sub-frame (14), the connecting member (the whole bracket 44) is fixedly provided at the first bottom board (see the definition of “at” from thefreedictionary.com, the bracket includes the vertical component 58 which extends to the second bottom board and is considered near the location of the first bottom board by the examiner) of the first sub-frame (12) and the second bottom board (as shown in annotated fig. 3) of the second sub-frame (14), and the first sub-frame and the second sub-frame are aligned with and connected to each other (fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Debs (US 4742860).
Regarding claim 9, Debs teaches (figs. 1-4) that the first track section (28) has a channel formed on an end surface thereof facing the second track section (fig. 3 shows a channel extending in the direction of the longitudinal axis and from the end it faces the second track section, the cross-section in fig. 2 also shows it), and the second track section (29) also has a channel formed on an end surface thereof facing the first track section (channel also shown in fig. 3). Debs does not teach that the linking rod is adapted to be inserted into the channels.
Another embodiment of Debs teaches (figs. 10-11) a first track section (28a) and a second track section (29a) with a linking rod (96) connecting the track sections (column 3 lines 12-15) so they are aligned with and fixed to each other, the track sections both having a channel formed on an end surface facing the other track section (the channels are the space into which the linking rod is inserted), the linking rod is adapted to be inserted into the channels (fig. 10).
It would have been obvious to one of ordinary skill before the effective filing date to modify Debs by replacing the track sections and the linking rod of the first embodiment with the track sections 
Regarding claim 10, Debs as modified above, teaches (figs. 10-11) that shapes of cross-sections of the channels of the first track section and the second track section correspond to a shape of a cross-section of the linking rod (fig. 11 shows the linking rod having a consistent cross-section along its length, and fig. 10 shows the channel of the first track section matching the cross section of the linking rod), and the shapes of the cross-sections of the channels and the shape of the cross-section of the linking rod are all non-circular (fig. 10).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “Debs only discloses that the bracket 32 (regarded as the fixing member of the present application by the Examiner) is fixedly provided at the top surfaces of the top boards of the part 12 (regarded as the first sub-frame of the present application by the Examiner) and the part 14 (regarded as the second sub-frame of the present application by the Examiner) and the bracket 44 (regarded as the connecting member of the present application by the Examiner) is fixedly provided at the bottom surfaces of the top boards of the part 12 and the part 14, which means a gap between the bottom board of the part 12 and the bottom board of the part 14 may be formed easily to cause downward concave bending of the vertical blind head 10 when the vertical blind head 10 bears a large load since there is no connecting member fixedly provided at the bottom board of the part 12 and the bottom board of the part 14. Thus, Debs fails to disclose technical features of "the fixing member is fixedly provided at the first top board of the first sub-frame and the second top board of the second 
The examiner notes the connecting member (44) includes the vertical component 58 which extends to the second bottom board and is considered near the location of the first bottom board, per the definition of “at” from thefreedictionary.com. The fixing member (32) is fixedly provided at the first and second tops boards, see figure 3. The above interpretation of Debs teaches all of the limitations as claimed.
The applicant argues that “In summary, the cited prior art reference fails to disclose each and every element of the amended claims 1 and 15, i.e., "the first bottom board and the second bottom board are both flat; the fixing member is fixedly provided at the first top board of the first sub-frame and the second top board of the second sub-frame, the connecting member is fixedly provided at the first bottom board of the first sub-frame and the second bottom board of the second sub-frame, and the first sub-frame and the second sub-frame are aligned with and connected to each other.”
The examiner notes that all of the limitations as claimed are taught by the above rejection. 
The applicant argues that “the present application enhances the connection strength of the first sub-frame and the second sub-frame to prevent downward concave bending of the frame caused by a gap between the first sub-frame and the second sub-frame for making the whole frame have a preferable anti-bending ability. On the contrary, since there is no connecting member fixedly provided at the bottom boards of the part 12 and the part 14 in Debs, a gap between the bottom boards of the part 12 and the part 14 is formed easily to cause downward concave bending of the vertical blind head 10 when the vertical blind head 10 bears a large load. That is, compared with Debs, the present application not only enhances the connection strength of the frame 10, but also makes the frame 10 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing “downward concave bending of the frame caused by a gap between the first sub-frame and the second sub-frame for making the whole frame have a preferable anti-bending ability”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634